Dear Ms. Dwyer:
This office is in receipt of your opinion request dated September 4, 1992 directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You have requested an opinion of this office regarding the ability of a full-time administrator at a state community college to hold the elected office of member of the Orleans Parish School Board.  In your letter you relate Dr. J. Berengher Brechtel is the active Dean of Delgado College Westbank.  You further state Dr. Brechtel is presently a candidate for the District 4 seat on the Orleans Parish School Board.
The issue presented requires our review of the provisions of Louisiana's Dual Officeholding and Dual Employment Law. LSA-R.S. 42:63(D) prohibits the simultaneous holding of the two positions in question.
However, there are statutory exemptions in LSA-R.S.42:66(B) which apply in this case.  LSA-R.S. 42:66(B) provides:
     "Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office."
The statute exempts a person employed in a professional educational capacity from the prohibition against dual officeholding.  In the factual context presented, this office is of the opinion that Dr. Brechtel, in his capacity as Dean of Delgado Westbank, is employed in a professional educational capacity.  If elected, he may simultaneously hold the position of member of the Orleans Parish School Board without violating the dual officeholding law.
It is further the opinion of this office that no conflict or incompatibility between these positions exists under LSA-R.S.42:64. However, the Commission on Governmental Ethics should be consulted as to whether the Code of Ethics prohibits such an arrangement.  Finally, we are unaware of any statutory provision requiring Dr. Brechtel to take inactive status from his position with Delgado during the campaign.
We hope the opinion sufficiently responds to your inquiry. Should you have further questions, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0125E